Title: From Thomas Jefferson to James Madison, 10 March 1805
From: Jefferson, Thomas
To: Madison, James


                  
                     Dear Sir 
                     
                     Washington Mar. 10. 05.
                  
                  Mr. Mazzei desires me to send him an authenticated certificate of the death of Bellini, with the seal of the state. will you be so good as to get one for me, and further to say whether there will be any property remaining after his debts are paid, and of what value?   Accept my affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               